Citation Nr: 1436148	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability (originally claimed as positional vertigo). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Marine Corps from August 1966 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied service connection for positional vertigo.  The Veteran appealed this rating action to the Board. 

In April 2013, the Veteran testified at a video conferencing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  During the hearing, the Veteran's representative submitted evidence (internet articles on aviation vertigo, along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance in a Supplemental Statement of the Case is not required.  See 38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

The Veteran has cervicalgia with dizziness and cervical spine stenosis and spondylosis that are related to his duties as a pilot during military service


CONCLUSION OF LAW

The Veteran's cervicalgia with dizziness and cervical spine stenosis and spondylosis were incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of  the VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the benefit in full in its decision below, it need not consider the question of VCAA compliance.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  At this time, any deficiency is harmless with respect to this issue presently being decided.

II. Laws and Regulations

The Veteran seeks service connection for positional vertigo. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the evidence does not show that the Veteran has a chronic disease listed in 3.309(a), the tenets of 3.303(b) are not for application in the instant appeal. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

III. Merits Analysis

The Veteran seeks service connection for positional vertigo.  He contends that he has positional/aviation vertigo as a result of having been a squadron and test pilot of high-performance jet aircraft (F-4 Phantoms) for three (3) years during military service.  (Transcript (T.) at pages (pgs.) 3-6)).  He maintains his balance problems and difficulty walking and ascending and descending the stairs have been attributed to his cervical spine disability.  (T. at pgs. 4, 5). 

The Veteran currently has a cervical spine disability, diagnosed as cervicalgia, accompanied by dizziness and cervical spine stenosis and spondylosis.  (See April and May 2009 reports, respectively, prepared by Atlantic Neurosurgical and Spine Specialists).  

Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed cervical spine disability has been etiologically related to his duties as a pilot during military service. 

In terms of an injury in service, the Board notes that the Veteran's service personnel records and DD 214 reflect that he was an F4J pilot, test pilot, squadron pilot, division leader and aviation ordinance safety officer during military service.  Thus, in view of the foregoing, the Board will concede that that the Veteran suffered from vertigo and balance problems during service as a result of having served aboard high-performance jet aircraft during military service.  38 U.S.C.A. § 1154 (a) (West 2002). 

Regarding evidence of a nexus between the Veteran's in-service episodes of vertigo and the present disability of a cervical spine disability with dizziness, the Board will resolve doubt in favor of the Veteran's claim.

There are private and VA opinions that are supportive of and against the Veteran's claim.  

In support of the claim, are reports, dated in April and May 2009, and June 2010 prepared by G. H., III, M. D., of Atlantic Neurosurgical and Spine Specialists.  In his April and May 2009 reports, Dr. G. H. related that the Veteran experienced, in part, balance difficulties and dizziness with cervical range of motion.  An assessment of cervicalgia with dizziness was entered in April 2009.  In a May 2009 opinion, Dr. G. H. noted that he Veteran had cerebellar degeneration according to his neurology notes.  In a June 2010 report, Dr. G. H. opined that the Veteran had cervical stenosis, at C5-7 as result of disc bulge and osteophytes for which surgery had been recommended.  Dr. G. H. noted that the Veteran's job as a pilot of high-performance jet aircraft [during service] with approximately 1800 hours [of flight time] was precisely the type of job that had led to his arthritic changes or symptomatic conversion of degeneration changes.  Dr. G. H. reasoned that the weight of the Veteran's helmet and height, G maneuvers and repeated landings had all placed a significant stress on his neck.  Thus, it was Dr. G. H.'s opinion that it was very likely that the Veteran's current symptoms were caused by his job as a pilot [during military service].  (See April and May 2009 and June 2010 reports, prepared by G. H., M. D., III).  The Board finds Dr. G. H.'s opinions, specifically his June 2010 opinion, to be of high probative value in addressing the cause of the Veteran's vertigo because he provided medical reasoning for his favorable conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).

Evidence against the claim includes a July 2008 VA treatment record and an October 2010 VA Fee Basis examination report.  When seen at the VA clinic in July 2008, the Veteran reported having increased gait disturbance that was characterized by severe unsteadiness.  It was noted that the Veteran had been a heavy alcohol abuser for the previous 47 years.  After a physical evaluation of the Veteran, the examining clinician entered a diagnosis of gait disturbance with a truncal ataxia that was secondary to alcoholic encephalopathy (with suspected atrophy of the cerebellum) and peripheral alcoholic neuropathy.  (See July 2008 VA treatment report).  

An October 2010 VA Fee Basis examination report reflects that the Veteran gave a history of having had episodes where he felt as if he was "[g]oing to faint."  After the Veteran underwent an electronystagmogram (ENG) in late December 2010, which revealed normal vestibular function, the October 2010 VA fee basis examiner concluded that the Veteran did not have a diagnosis because there was no underlying pathology.  The VA Fee Basis examiner opined that the Veteran's vertigo was not related to noise exposure.  (See October 2010 VA Fee Basis examination report).  

The Board finds the October 2010 VA examiner's opinion to be of minimal probative value because he failed to provide any rationale for his opinion.  Nieves, supra.  In addition, the October 2010 VA examiner failed to address whether the Veteran's vertigo was related to his in-service duties as a pilot of high-performance jet aircraft, an argument that is the crux of the current claim.  Consequently, the Board finds the October 2010 VA examiner's opinion to be of diminished probative value.

As there is evidence that the Veteran's dizziness and gait disturbance are related to his cervical spine disability that is the result of his in-service duties as a pilot of high-performance jet aircraft as well as evidence that his vertigo is the result of alcoholic encephalopathy, the Board will resolve reasonable doubt in favor of the Veteran's claim and grant service connection for cervicalgia with dizziness and cervical spine stenosis and spondylosis.  38 C.F.R. §§  3.102, 3.303.


ORDER

Service connection for cervicalgia with dizziness and cervical spine stenosis with spondylosis is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


